Citation Nr: 1315485	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted special monthly compensation at the housebound rate.  

The Veteran and his son testified before the undersigned Acting Veterans Law Judge via videoconference in November 2012.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114(l)  (West 2002); 38 C.F.R. § 3.352 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the Board has determined that the benefit sought on appeal may be granted, no further discussion of the VCAA is required.

Analysis

Compensation at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002). 

Determinations as to the need for aid and attendance must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2012). 

Review of the record reflects that the Veteran is currently in receipt of service connection for bilateral hearing loss disability, evaluated as 100 percent disabling; diabetes, evaluated as 60 percent disabling; cataracts and retinopathy, evaluated as 50 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 40 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; and residuals of left rib fracture, evaluated as noncompensably disabling.  His combined evaluation for compensation is 100 percent.

In a July 2010 statement, the Veteran related that his disability had increased and that he was required to use a continuous glucose monitor (CGM) to avoid low glucose unawareness which had previously caused occasional dangerous situations in everyday life.  

The report of an August 2010 VA examination indicates that the Veteran had infrequent difficulty with feeding himself.  The examiner noted that the Veteran stopped driving five years previously for fear of hypoglycemic events.  She also noted that the Veteran had been given a CGM which had helped him avoid hypoglycemic events.  The Veteran reported that prior to use of the CGM, he had been involved in three motor vehicle accidents related to under-awareness of hypoglycemia.  

In November 2010 the Veteran stated that his son and daughter-in-law assisted him with tasks such as food preparation, errands, retrieving his mail, and disposing of trash and recycling.  

In November 2010 a VA examiner indicated that the Veteran could not prepare his own meals but that he needed no medication management.  The Veteran reported difficulty buttoning shirts and tying shoes, as well as gripping silverware.  The examiner noted that the Veteran's neuropathy limited his ability to walk without the assistance of a walker.  

In April 2011, the Veteran indicated that he needed assistance with various tasks, to include preparing meals, shopping for groceries, and assistance with blood glucose tests and five or six insulin shots per day.  

A November 2011 statement by a VA endocrine nurse practitioner indicates that the Veteran had significant peripheral neuropathy from his diabetes and that he was unable to insert his CGM independently.  She noted that the device was a necessary item for the Veteran's diabetes management and required changing every three days.  She indicated that since November 2010 the Veteran had required full support changing the sensor.  

In November 2011 the Veteran stated that he used a CGM to monitor his blood glucose and determine the necessity for the administration of insulin.  He noted that he was unable to replace the sensor on the CGM because he did not have the strength in his hands necessary to perform that task.  He noted that without assistance, he would be unable to manage use of the CGM, which was crucial to his medical health.  

In February 2012 the Veteran indicated that he had used the CGM since 2008.

In a November 2012 statement, the Veteran's VA endocrinologist indicated that the Veteran had significant neuropathy brought about by his 68 years of type 1 diabetes.  She noted that she prescribed a CGM in January 2008 to treat the Veteran's extensive history of hypoglycemia unawareness, a very dangerous and possibly fatal condition for type 1 diabetes.  She stated that by November 2010, the Veteran became unable to install the vital sensor for the CGM, noting that the sensor was installed in the abdomen and was a delicate procedure requiring extreme dexterity.  She indicated that the Veteran's inability to install the prosthetic device himself was due to distal symmetric polyneuropathy and Dupuytren's contractures, another condition of long-term type 1 diabetes.  She stated that those conditions made it impossible for the Veteran to perform any tasks requiring fine-motor function or dexterity, and that the Veteran's caregivers had to be available at all times should it become necessary to install the vital prosthetic device.  She concluded by stating that without use of the CGM, the Veteran would be returned to the same dangerous life-style of unawareness and life threatening low blood sugar under which he existed prior to the installation of the CGM.  

At his November 2012 hearing, the Veteran reiterated his previously stated arguments and discussed the statement of his VA endocrinologist.  He also indicated that he could no longer tie or untie his shoes and had abandoned wearing shoes with laces.  He also stated that he could not button a shirt, trousers, or pajamas; and that he could not zip or unzip a zipper.  He described an incident when he was retrieving his mail at a site across the road from his home, and fell into a ditch.  

Upon careful review of the record, the Board concludes that special monthly compensation based on the need for the aid and attendance of another person is warranted.  The evidence demonstrates that the service-connected disabilities, mainly the Veteran's diabetes and associated peripheral neuropathy, have caused the need for the regular aid and attendance of another person.  In this regard, the Veteran's treating endocrinologist has stated that since November 2010, the Veteran has been unable to install the vital sensor for his CGM, which she indicated was vital to monitor the Veteran's blood glucose.  She indicated that absent the CGM, the Veteran would be returned to the same dangerous situation of unawareness and life threatening low blood sugar that had existed prior to installation of the CGM.  In essence, the Veteran is unable to adequately manage his diabetes without the CGM, and he is also unable to change the sensor without full support.  

Essentially, the evidence establishes that the Veteran's service-connected diabetes and associated peripheral neuropathy cause him to be so helpless as to require regular aid an attendance of another person.  Accordingly, the Board concludes that the criteria for the award of special monthly compensation benefits based on a need for regular aid and attendance or being housebound have been met.

CONTINUED ON NEXT PAGE

ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


